Citation Nr: 0007120	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to December 30, 1996 
for a grant of a total disability rating due to individual 
unemployability as a result of service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York which granted a total disability rating due to 
individual unemployability as a result of service connected 
disabilities.  The veteran had active service from April 1943 
to December 1945, appealed the effective date of the award.


FINDINGS OF FACT

1.  The RO received a VA Form 21-526, Veteran's Application 
for Compensation or Pension, on November 25, 1992.  The 
veteran indicated in that form that he was unemployed due to 
his service-connected and nonservice-connected disabilities. 

2.  On December 30, 1996, the RO received a formal claim for 
a total disability rating due to individual unemployability 
as a result of service connected disabilities (total rating).

3.  In a September 1997 rating decision, the RO granted a 
total disability rating due to individual unemployability as 
a result of service connected disabilities effective December 
30, 1996.

4.  The RO has not found that any of the veteran's individual 
disabilities have increased in severity since August 1984. 


CONCLUSION OF LAW

An effective date of November 25, 1992 is the proper 
effective date for the grant of a total disability rating due 
to individual unemployability as a result of service 
connected disabilities.  38 C.F.R. §§ 3.155, 3.157, 3.400 
(1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, earlier effective date claims are not to be 
determined on a "well grounded" basis.  The United States 
Court of Appeals for Veterans Claims (Court) has "noted that 
the use of the term 'well-grounded' should be confined to an 
evidentiary context.  '[W]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law'."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)].

On December 30, 1996, the RO received a formal claim for a 
total disability rating due to individual unemployability as 
a result of service connected disabilities (total rating).  
After affording the veteran a muli-part VA examination in 
February and March 1997, the RO granted the veteran a total 
rating in the September 1997 rating decision on appeal.  That 
rating decision, however, did not raise any disability 
evaluations for the veteran's service connected disabilities; 
the veteran has been assigned a 60 percent evaluation for his 
service connected disabilities since August 1984.  

The veteran's central contention, through his attorney, is 
that he had numerous claims for increased evaluations for his 
service connected disabilities pending before the Board 
previously, indeed, back to 1987.  Further, the veteran's 
attorney has argued that these claims form a chain of claims 
that could serve as a basis for an effective date prior to 
December 30, 1996 for the grant of a total rating.  

The Board would note that while the veteran did in fact have 
several claims for increased evaluations pending before the 
Board, in January 1997, he withdrew his various claims.  
38 C.F.R. § 20.204.  Thus, these claims cannot be a predicate 
upon which an effective date prior to December 30, 1996 may 
be granted.  Nonetheless, the Board also notes that the RO 
received a VA Form 21-526, Veteran's Application for 
Compensation or Pension, on November 25, 1992.  The veteran 
stated in this form that he had not worked for the prior 16 
years due to his service connected disabilities (including 
his gunshot wound) and other disabilities.  The Board would 
also note historically that in a VA Form 9 received by the RO 
in October 1985, the veteran stated that he wanted a 100 
percent disability rating.  Reading this statement liberally, 
the Board could reasonably conclude that this was a claim for 
individual unemployability.  Nonetheless, the veteran 
informed a VA social worker in October 1986 that he owned a 
small taxicab business.  The only adjudicatory action 
pertaining to individual unemployability subsequent to either 
claim is the September 1997 rating decision on appeal, which 
granted individual unemployability. 

A "claim" is defined under 38 C.F.R. § 3.1(p) (1999) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  The law provides, in part, that 
increased ratings are effective as of the date of receipt of 
claim, or date entitlement arose (i.e., when it is factually 
shown that the requirements for the increased rating are 
met), whichever is later.  An exception to this rule is that 
the effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received by the VA within one 
year after that date.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o) (1999). 

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed, receipt of VA 
medical records or private medical records may be accepted as 
an informal claim under limited circumstances.  See 38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent part, 
that the date of VA medical treatment will be accepted as the 
date of receipt of a claim only when such medical reports 
related to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, hospitalization, or 
treatment.  See 38 C.F.R. § 3.157(b)(1).

Significantly, the RO has determined that the veteran's 
individual disabilities have not changed appreciably since 
August 1984; the only issue is when the veteran filed a claim 
for individual unemployability.  In light of the above, the 
Board finds that the proper date for the assignment of a 
total rating is November 25, 1992, the date the RO received 
an application that indicated that the veteran was 
unemployable due to his service connected and non service-
connected disabilities.  In doing so, the Board acknowledges 
that a claim could reasonably be inferred from the October 
1985 VA Form 9.  However, as the veteran reported the 
following year that he was operating a business, the Board 
must find that he was not then unemployable, and that the 
earliest date for which a total rating can reasonably be 
assigned is November 25, 1992.


ORDER

An effective date of November 25, 1992 for a grant of a total 
disability rating due to individual unemployability as a 
result of service connected disabilities is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

